OFFICE   OF THE   ATTORNEY     GENERAL                     OFTEXAS
                           AUSTIN




Honorable Fred T. Porter
county kttorney
Kaufman county
Kaufm6n,Texas
                                                               '1, \
Dear Slrr                    Attantioru:                  Mr. Fi.ed\V. Yerldlth

                             Opinion NO. o.-rum .~
                             Rej,'?hre    the oountiy hi La 8 6 man
                              I'  by  tha  month    whowring    the
                                                  loymnt, marries a
                                                   one of the aounty
                                            loners   and after mar-
                                            rks the rest or th4
                                          la entitled    to be paid
                                          6 balanos ot the month.

                                                     1939, containing a
                                                     tmsnt reads a6 fol-


                                 d been hlred by on4 of
                                 c 64reral month6 pre-
                                 er of hi6 eqloyer-
                                lr4r was paid by th4
                                             The marriage
                                          h, and the truok-
                    4d to work the b6lanos of the month
                    ia pay ohsok for that month a8 u6u61.
                   e.rwork4d for the first firs day6 of
     the‘:$oll@n~   month, in the 6ame position  e@ he
     formerry'hild, at which tin4 the oommi6sloner
     learned that thie W66 a riolation Of the nepOti6al
     law, and tha truokdrlrer-aoo-In-law wan removed
     from the aounty payroll by the 0&66lOn4r-
     fath4r-irA-l6W.

            qa6  the truokdrlrer aon in law entitled to
     two weeks not104 before hi6 elnployment was termi-
     nnted,   and entitled to the pey that he reoeloed
     for the balance of 316 month ufter he mrrled?



                                       .___-   “__   ._   .“_   .--^-“..   -.“-..L   a.   V0I.V   L..,...   *.
Honorable Fred T. Porter, Page 2


         *Should the auditor approve for payorsnt ths
    warrant to be lrsued in payment of the aon in
    law's 64rvice6 for th4 firet firs days of th6
    month hs worked before h4 wa8 removed from hi6
    po6ltlon7

          "Ii the son in law was entltlad to two w44k6
    (or other porlod) of notioe before hla 4mploym4nt
    tennlnat6d, would th4 fact   thnt he was ellow4d  t0
    work out hi6 month be EUrfiOlMt    cause t0 OOn6titUt4
    a violation Of th4 napOti6m law by the aanmla61Oner-
    f6th6r-in-law?   Ih4n if th4 4mplOy44 W66 not 4ntltl4d
    to any notla4,  rpuld the oomd66lon4r   be guilty  or
    viOlatiOn Of ths nepotism law if h4 allowed his 80n-
    in-law to finish his month out after marrlag4?*

          Oplaion  IW. O-351 by Glenn R. Lewis aov4r6 a fact
altuatlon that 16 very 8iallar%o  youra.  The pertiwnt part6
of the opinion read.66 rollow6:

         "Artlo   432, Penal COdo, provldse that *No
    Offio4r . . . OK my'   . . . aohool dlatrlot . .
    6h411 appoint, or rots for Or aonria th4 appoint-
    m4nt to any orrla4, posltlon . . . or any parson
    r4latsd within th4 third degrae,r  eta.

         "Artlo    435,   P4n41 Code,   reads   a6   follows:

         *NO offloer 0r other p6r6on lnolud4d within the
    tblrd prec4dlng artlal4 shall approve any account or
    draw or authorlu   the drawing of any warrant or order
    to pay any salary,  is4 or aoap4n6atlon of suoh in4li-
    glb14 oSflo4r or permn,   knowing him to be 80 ln-
    sllgibl4."

         V4 ha+4 been unabl4 to find and b4ller4 then
    am  n0 aaaea reportad     which d4termfn4 this polnt un-
    der th4 Texas atetute+!I.    Howvar,  bearing  in mind the
    main purp064 Of th4 !?4potlsm Statut4, w4 ar6 quit4
    certain that no violation OS tha above atatut46 16
    here Involved. Th4 lain      pUrpo60 Of Pllah 6t6tUt46 16
    to r4mW4   t&m tsmptatlon to 4mploy     01064 r416tlr46,
    thue lllmlnatlng klnahlp to the smploylng or appolnt-
    ing p6r6ons and boards a6 an slemant of oomp4tltlon.
Honortibl4      Yrod    -. .    kortor,     1~61;4 3




        "CthWUi64,             Itl tq0    naOJ     ill6t66046   the   >OSitiOll     Of
        lngloyunt  would bo awrrd4d to 6 mxdy relative
        rathur than to anothur pr6on who aotuully yor-
        64666d mom 6atlbiaotory ‘gwtll~loati0116. Sud-
        lea6 to say th4 publio would -iTOr.

                'HUN      the 4mplOyMnt              WA@ aada   6t    a tim       &MI
        the rmlatloashlpdid not 4xlst and tba:.6iorm did
        not laduc4 or oontrlbute to lndualng the mploy-
       mast.

            "hrtlOl4 438 XWf4rS t0 iZtiOl4 4X, MC                                 fOrOid6
       paying aa incliglbla offfoer  or ;e,r60a.~

          In light of th4 6bOV4 oplnlon, 1~111                                6uamcr your
qu46tlon6 la tb  follorring muui4r:

                1.     Tiu truakdrlv4r              ma@ lntltbd       to   bib    pal    for
        the   b6lmnU4          d? tha     moath.

             2.  AS this   U66 4 month to month job, th4 aon-
       in-ler.and father-In-164 a6m4 und4r th4 punlsr 0s
       ArtlO    4S2, ‘r4Ml   COb4, 00 thm first 0s the mOnth
        following      tb mmrrlmgo. T&m auditoy lhmla not
       apprwo        paymat for th five days of thm mxt wnth.
            5. Am 16 alearly 6tnt4d la the above oplnloa
       ths tathsr*ln-lmrmuld not b4 guilty of vlolstlon
       0s tin n4potla  lta tut4ill m allodng hi6 uoo-In-law
       to flnlmh th4 mcmt.h*6 work.

                Tour      In r4gard to not104 *(Is not aoTsr6d
                        q?l46tiM
la th4 lbot4 oplnloo.    Thla point is mad4 clear in the ammm
Of ?m’rirl468 ~a. The Ca~nl   COUnty Xat4r ape i’l6trfCt No.
1, 28 5. N. (2d) eel, tnn uhlab I quot4:
             Th4 4rploymnt       of th4 6gi#llant wa6 a plain
       tiolatkm    of tbc n4potiemi law, and h4 ha6 no
       oaum    to amplain   b406uae of hi6 dlaohsrrjllby
       th4 board of dlnotorm, who, U~JCUIlaarnlng that
       thay uo r 4lath#   OOntr6Iy     to law, promptly   dia-
       Oh6rged   him and nli4red     thua4lr48    of  any Oh6rg4
        of rllt‘ulldlmobadlmooe to the la*:.-
No notlaa 1s naamseary aa employment attar the flrit of the
month would hrc4 b4oa la dlnot vlolatloa of the ima    Cod4
Honorable Fred T. Porter, paga 4



Of the State Of Texas.

                                        Yourr vary tN1y
                                   aiTTORN$Y CEliERAL OF TEIAS




                                          Fraderlck B. Iaely
                                                   Al slrtant